Title: From Alexander Hamilton to Jeremiah Olney, 25 May 1791
From: Hamilton, Alexander
To: Olney, Jeremiah


Treasury Department,May 25 1791
Sir,
It will be agreeable to me that the Officers of the Customs in the District of Providence make return of the emoluments of their respective Offices for one year following the time of their entering upon their duty instead of the year mentioned in my circular letter of the 14 of April. You will be pleased to give them an early intimation of this.
I shall not object to a small boat fit for harbour service for the Port of Providence, but as your district will then be as well provided as some of much greater extent and trade I hope it will not be necessary to go to greater expence.
I am, sir,   Your Most Obed Servant
A Hamilton
Jerh Olney Esqr.Collr Providence.
